ORDER GRANTING REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission recommends that the petitioner, Albert E. Putsey, be reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that the respondent has met the requirements of reinstatement to the bar of this state as set forth in Ind. Admission and *566Discipline Rule 23. Accordingly, we find that the Commission’s recommendation should be adopted and that, accordingly, the respondent should be reinstated to the bar of this state.
IT IS, THEREFORE, ORDERED that the Petition for Reinstatement of Albert E. Putsey is hereby granted. Accordingly, he is reinstated as a member of the bar of this state.
All Justices concur.